          Case 2:21-cv-01170-MSG Document 1 Filed 03/11/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 Dawn M. Kennedy, individually and on behalf               Civil Action
 of all others similarly situated;
                                     Plaintiff,            CLASS ACTION COMPLAINT

                                                           DEMAND FOR JURY TRIAL



        -v.-
 TrueAccord Corp., LVNV Funding LLC,
 and John Does 1-25.


                        Defendant(s).


       Plaintiff Dawn M. Kennedy (hereinafter, “Plaintiff”), a Pennsylvania resident, brings this

Class Action Complaint by and through her attorneys, Garibian Law Offices, P.C., against

Defendants TrueAccord Corp (hereinafter “Defendant TrueAccord”) and Defendant LVNV

Funding (hereinafter “Defendant LVNV”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff’s personal knowledge.

                                         INTRODUCTION

   1. Congress enacted the Fair Debt Collection Practices Act (hereinafter, “FDCPA”) in 1977 in

response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned that

“abusive debt collection practices contribute to the number of personal bankruptcies, to material

instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that


                                                                                                    1
          Case 2:21-cv-01170-MSG Document 1 Filed 03/11/21 Page 2 of 9




“existing laws…[we]re inadequate to protect consumers,” and that “the effective collection of debts”

does not require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§

1692(b) & (c).

   2. Congress explained that the purpose of the FDCPA was not only to eliminate abusive debt

collection practices, but also to “insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After determining that

the existing consumer protection laws were inadequate (Id. § 1692(b)), Congress gave consumers a

private cause of action against debt collectors who fail to comply with the FDCPA. Id. § 1692k.

                                   JURISDICTION AND VENUE

   3. The Court has jurisdiction over this class action pursuant to 28 U.S.C. §1331 and 15 U.S.C.

§ 1692 et. seq. The Court has pendent jurisdiction over all state law claims in this action pursuant

to 28 U.S.C. § 1367(a).

   4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is where a

substantial part of the events or omissions giving rise to the claim occurred.

                                      NATURE OF THE ACTION

   5. Plaintiff brings this class action on behalf of a class of Pennsylvania consumers under §1692

et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act (“FDCPA”), and

   6. Plaintiff is seeking damages and declaratory relief.

                                               PARTIES

   7. Plaintiff is a resident of the Commonwealth of Pennsylvania, County of Philadelphia, 3861

Frankford Avenue, Philadelphia, PA 19124.




                                                  2
          Case 2:21-cv-01170-MSG Document 1 Filed 03/11/21 Page 3 of 9




   8. Defendant TrueAccord is a “debt collector” as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA and can be served process upon its registered agent, Incorp

Services Inc. at 7208 Red Top Road, Hummelstown, PA 17036.

   9. Upon information and belief, Defendant TrueAccord is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10. Defendant LVNV is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

used in the FDCPA and can be served process upon its registered agent, Corporation Service

Company at 2595 Interstate Drive, Suite 103, Harrisburg, PA 17110.

   11. Upon information and belief, Defendant LVNV is a company that uses the mail, telephone,

and facsimile and regularly engages in business the principal purpose of which is to attempt to

collect debts alleged to be due another.

   12. John Does 1-25, are fictitious names of individuals and businesses alleged for the purpose

of substituting names of defendants whose identities will be disclosed in discovery and should be

made parties to this action.

                                      CLASS ALLEGATIONS

   13. Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ. P. 23(a)

and 23(b)(3).

   14. The Class consists of:

           a. all individuals with addresses in the Commonwealth of Pennsylvania;

           b. to whom Defendant LVNV sent an initial collection letter attempting to collect a

                consumer debt;

           c. on behalf of Defendant TrueAccord;




                                                  3
          Case 2:21-cv-01170-MSG Document 1 Filed 03/11/21 Page 4 of 9




           d. that fails to disclose that the previously-lapsed statute of limitations to file a lawsuit

               to collect the debt will recommence upon payment;

           e. which letter was sent on or after a date one (1) year prior to the filing of this action

               and on or before a date twenty-one (21) days after the filing of this action.

   15. The identities of all class members are readily ascertainable from the records of Defendants

and those companies and entities on whose behalf they attempt to collect and/or have purchased

debts.

   16. Excluded from the Plaintiff Class are the Defendants and all officer, members, partners,

managers, directors and employees of the Defendants and their respective immediate families, and

legal counsel for all parties to this action, and all members of their immediate families.

   17. There are questions of law and fact common to the Plaintiff Class, which common issues

predominate over any issues involving only individual class members. The principal issue is whether

the Defendants’ written communications to consumers, in the forms attached as Exhibit A, violate

15 U.S.C. §§ 1692e & 1692g.

   18. Plaintiff’s claims are typical of the class members, as all are based upon the same facts and

legal theories. Plaintiff will fairly and adequately protect the interests of the Plaintiff Class defined

in this complaint. Plaintiff has retained counsel with experience in handling consumer lawsuits,

complex legal issues, and class actions, and neither Plaintiff nor her attorneys have any interests,

which might cause them not to vigorously pursue this action.

   19. This action has been brought, and may properly be maintained, as a class action pursuant to

the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-defined

community interest in the litigation:




                                                   4
Case 2:21-cv-01170-MSG Document 1 Filed 03/11/21 Page 5 of 9




a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that the

   Plaintiff Class defined above is so numerous that joinder of all members would be

   impractical.

b. Common Questions Predominate: Common questions of law and fact exist as to

   all members of the Plaintiff Class and those questions predominate over any

   questions or issues involving only individual class members. The principal issue is

   whether the Defendants’ written communications to consumers, in the forms

   attached as Exhibit A violate 15 U.S.C. §§ 1692e.

c. Typicality: Plaintiff’s claims are typical of the claims of the class members. The

   Plaintiff and all members of the Plaintiff Class have claims arising out of the

   Defendants’ common uniform course of conduct complained of herein.

d. Adequacy: Plaintiff will fairly and adequately protect the interests of the class

   members insofar as Plaintiff has no interests that are adverse to the absent class

   members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has also

   retained counsel experienced in handling consumer lawsuits, complex legal issues,

   and class actions. Neither Plaintiff nor her counsel have any interests which might

   cause them not to vigorously pursue the instant class action lawsuit.

e. Superiority: A class action is superior to the other available means for the fair and

   efficient adjudication of this controversy because individual joinder of all members

   would be impracticable. Class action treatment will permit a large number of

   similarly situated persons to prosecute their common claims in a single forum

   efficiently and without unnecessary duplication of effort and expense that individual

   actions would engender.




                                      5
            Case 2:21-cv-01170-MSG Document 1 Filed 03/11/21 Page 6 of 9




   20. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

   21. Depending on the outcome of further investigation and discovery, Plaintiff may, at the time

of class certification motion, seek to certify a class(es) only as to particular issues pursuant to Fed.

R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

   22. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length herein.

   23. Some time prior to February 10, 2021, an obligation was allegedly incurred to HSBC Bank

Nevada, N.A.

   24. The HSBC Bank Nevada, N.A. obligation arose out of a transaction in which involved the

transaction of money, property, insurance or services primarily for personal, family or household

purposes.

   25. The alleged HSBC Bank Nevada, N.A. obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   26. HSBC Bank Nevada, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   27. Defendant LVNV, a debt collector and subsequent owner of the HSBC Bank Nevada, N.A.

debt, contracted with Defendant TrueAccord to collect the alleged debt.

   28. Defendants collects and attempt to collect debts incurred or alleged to have been incurred

for personal, family or household purposes on behalf of creditors using the United States Postal

Services, telephone and internet.




                                                   6
          Case 2:21-cv-01170-MSG Document 1 Filed 03/11/21 Page 7 of 9




                              Violation – February 10, 2021 Collection Letter

    29. On or about February 10, 2021, Defendant TrueAccord sent Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed. A true and accurate copy of the Letter is attached as

Exhibit A.

    30. The Letter states a balance of $731.92.

    31. The Letter further states: “The law limits how long you can be sued on a debt. Because of

the age of your debt, LVNV Funding LLC cannot report it to any credit reporting agency.”

    32. The Letter is materially deceptive as it fails to disclose that the previously-lapsed statute of

limitations to file a lawsuit to collect the debt will recommence upon payment by Plaintiff.

    33. Therefore, the Letter puts the Plaintiff at material risk of making a partial payment and

thereby unknowingly recommencing the lapsed statute of limitations.

    34. Plaintiff sustained an informational injury in that she was deceptively misled about the true

legal nature of the alleged debt and was not advised that making payment on the debt would restart

the statute of limitations.

    35. As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.

                                              COUNT I

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

    36. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

herein with the same force and effect as if the same were set forth at length herein.

    37. Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff violated

various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.




                                                   7
             Case 2:21-cv-01170-MSG Document 1 Filed 03/11/21 Page 8 of 9




    38. Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

    39. Defendants violated §1692e:

                a. by omitting material information creating a false and misleading representation of

        the status of the debt in violation of §1692e(10); and

                b. by falsely representing the character, amount or legal status of the debt in violation

        of §1692e(2)(A).

    40. By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants conduct

violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                    DEMAND FOR TRIAL BY JURY

    41. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a trial

by jury on all issues so triable.

                                        PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Dawn M. Kennedy, individually and on behalf of all others

similarly situated, demands judgment from Defendant TrueAccord and Defendant LVNV as

follows:

        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Antranig Garibian, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;




                                                   8
        Case 2:21-cv-01170-MSG Document 1 Filed 03/11/21 Page 9 of 9




   5.      Awarding pre-judgment interest and post-judgment interest; and

   6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: March 11, 2021                 Respectfully Submitted,

                                         GARIBIAN LAW OFFICES, P.C.



                                         By:       Antranig Garibian, Esq.
                                                   PA Bar No. 94538
                                                   1800 JFK Blvd., Suite 300
                                                   Philadelphia, PA 19103
                                                   Phone: (215) 326-9179
                                                   ag@garibianlaw.com
                                                   Attorneys For Plaintiff




                                               9
